

116 HR 3748 IH: Providing Justice for Asylum Seekers Act of 2019
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3748IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Panetta introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act with respect to in absentia removal proceedings, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Providing Justice for Asylum Seekers Act of 2019. 2.Initiation of removal proceedingsSection 239(a) of the Immigration and Nationality Act (8 U.S.C. 1229(a)) is amended—
 (1)in paragraph (1)(F), by inserting the Secretary of Homeland Security or before the Attorney General each place such term appears; and (2)in paragraph (2)(A), by striking the alien or to the alien's counsel of record and inserting the alien and to the alien's counsel of record.
 3.Removal proceedingsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended— (1)in paragraph (5)—
 (A)by amending subparagraph (A) to read as follows:  (A)Removal in absentia (i)In generalAny alien who, after a proceeding under this section is rescheduled by an immigration judge due to the alien’s failure to attend such proceeding, and written notice required under paragraph (1) or (2) of section 239(a) has been provided to the alien or the alien’s counsel of record, does not attend a proceeding under this section, may be ordered removed in absentia if the Secretary of Homeland Security establishes by clear, unequivocal, and convincing evidence that—
 (I)sufficient written notice was so provided; (II)the alien is removable (as defined in subsection (e)(2)); and
 (III)in the case of an alien required to periodically report to the Department of Homeland Security, the alien has demonstrated a pattern of failing to report.
 (ii)Sufficient noticeThe written notice provided by the Attorney General shall be considered sufficient for purposes of this subparagraph if provided at the most recent address provided under section 239(a)(1)(F).;  and
 (B)in subparagraph (C)— (i)in clause (i)—
 (I)by striking within 180 days and inserting at any time; and (II)by striking or at the end;
 (ii)in clause (ii), by striking the period at the end and inserting , or; (iii)by inserting after clause (ii) the following:
						
 (iii)upon a motion to reopen filed at any time if the alien is a minor child.; and (iv)by striking clause (i) or (ii) and inserting clause (i), (ii), or (iii); and
 (2)by adding at the end the following:  (8)Check-in historyBefore an immigration judge conducts a proceeding under this section, the Secretary of Homeland Security shall report to the immigration judge the extent to which the alien has complied with any requirement to report periodically the alien’s whereabouts to the Secretary of Homeland Security..
			